Citation Nr: 0938013	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for coronary artery 
disease (CAD) with ischemia, including as secondary to 
migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1971 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005, rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board originally remanded the case in April 2009.

Certain statements submitted by the Veteran include 
assertions to the effect that he is unemployed due to medical 
disability.  These statements appear to constitute implied 
claims for nonservice-connected disability pension.  This 
matter is hereby referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Migraines were not manifested during service or for many 
years after service, nor are they otherwise causally related 
to the Veteran's service.

2.  CAD with ischemia was not manifested during service or 
for many years after service, nor is it otherwise causally 
related to the Veteran's active duty service or any service-
connected disability.


CONCLUSIONS OF LAW

1.  Migraines were neither incurred in nor aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  CAD was neither incurred in nor aggravated by the 
Veteran's active service, nor is it proximately due to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated December 
2004 and May 2009 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in December 2004 prior to the initial unfavorable 
decision in August 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claims.  Further, the May 2009 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in July 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
available service treatment records, VA treatment records, 
private treatment records, and lay evidence.  The RO has 
attempted to obtain other records identified by the Veteran, 
but it appears that no additional records are available.  The 
record includes a number of VA medical records.  In light of 
the Veteran's assertion that he received VA treatment in the 
mid-1970'2, a special request for all records from the Waco 
VA Medical Center.  However, the response was to the effect 
that no other records are available.  The RO has made a 
formal finding as to the unavailable of additional records.  
Under the circumstances, the Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

In an effort to assist the Veteran with the development of 
evidence in connection with his appeal, the Board remanded 
the case in April 2009 for a VA examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination was 
scheduled in June 2009.  However, the Veteran cancelled the 
examination and informed the RO that he would not appear and 
would not longer cooperate with the adjudication of his 
claim.  In this regard, the Board observes that VA's duty to 
assist is not a one-way street; the Veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The VA 
attempted to obtain an examination and medical opinion, 
fulfilling the duty to assist the Veteran under 38 C.F.R. 
§ 3.159.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d)

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Migraines

The Veteran contends that he is entitled to service 
connection for migraines.  In his January 1971 entrance 
examination report of medical history, the Veteran 
specifically marked no when asked have you ever had or have 
you now frequent or severe headaches.  In a January 1971 
entrance examination report of medical examination, the 
examiner noted the Veteran's head, face, neck, scalp, and 
neurologic as clinically normal.  A May 1972 service 
treatment record reflects that the Veteran was seen for an 
injury to the head after a motor vehicle accident.  He 
reported that his head went through a jeep windshield and he 
was knocked out for a short time.  He had a headache the 
night of the accident, but no headache the next day.  The 
diagnosis was status/post concussion, neuro within normal 
limits.  There were no further complaints of headache 
documented during the remaining two years of service.  In a 
July 1974 exit examination report of medical examination, the 
examiner again marked the Veteran's head, face, neck, scalp, 
and neurologic as clinically normal.  On the same report, the 
Veteran stated that he was in good health.  

Post service, the first medical evidence of record showing 
headaches was dated June 2002.  At that time, the Veteran 
complained of headaches on the right side of his head that he 
reported began in February.  The examiner noted that these 
had been occurring ever since the Veteran's mother died.  The 
headaches lasted five to six hours with photophobia, but no 
vision loss.  Over the counter medication was ineffective.  
Another June 2002 medical record stated that the Veteran had 
been having headaches since March 2001, which had initially 
started with bright lights.  The examiner diagnosed 
headaches, atypical migraine.  The medical records mention no 
prior treatment for migraines.  In an August 2004 letter, the 
Veteran claimed migraines since service and treatment prior 
to the June 2002 record.     

The fact of the inservice motor vehicle accident with head 
injury is shown in the service records.  The question of 
whether a current headache disability is causally related to 
the inservice injury is medical in nature.  See generally 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted 
earlier, the Veteran has declined to cooperate with an 
examination for that purpose.  Therefore, the Board must 
decide the case on the available evidence.  

The only complaint of headache during service contained in 
the record came the night of the Veteran's automobile 
accident.  The record is then silent as to headaches for the 
remaining two years of service, in spite of other complaints 
and sick call visits.  The evidence shows three different 
dates of onset for the Veteran's migraine disability at 
different times throughout the record.  The first medical 
record showing complaints or treatments for migraines after 
service was dated June 2002 and did not indicate any prior 
treatment.  The Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board acknowledges the Veteran's current contention that 
he has suffered from headaches since the inservice accident.  
As a layperson he is competent to report experiencing 
headaches over the  years.  However, the Veteran's assertion 
in this regard is inconsistent with what he reported to 
medical care providers during the course of receiving medical 
treatment in 2002.  In view of this inconsistency, the 
Veteran's credibility is diminished and the Board declines to 
view the Veteran's current assertions as sufficient to show a 
continuity of pertinent symptomatology to otherwise link the 
headache disability to service.  

The preponderance of the evidence is against this claim, and 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The Veteran may always file a request to reopen his claim 
should he obtain medical evidence of a nexus between current 
headache disability and the inservice injury. 

Coronary Artery Disease

The Veteran contends that he is entitled to service 
connection for CAD as secondary to his migraine headaches.  
He appears to argue that medications or a change of 
medications for his migraines led to a heart attack.  
However, for reasons discussed above, service connection is 
not warranted for migraines.  Therefore, there is no basis 
for secondary service connection for CAD under 38 C.F.R. 
§ 3.310.  

The Board must also consider direct service connection under 
38 C.F.R. § 3.303.  In a January 1971 report of medical 
history, the Veteran marked no when asked have you ever had 
or have you now pain or pressure in chest or high or low 
blood pressure.  He did mark yes regarding palpitation or 
pounding heart.  In a January 1971 entrance examination 
report of medical examination, the examiner noted the 
Veteran's heart as clinically normal.  Service treatment 
records are entirely silent as to any complaints, treatments, 
or diagnosis of a cardiac disability.  In a July 1974 
separation examination report of medical examination, the 
examiner noted the Veteran's heart as clinically normal.  In 
the same report the Veteran made a statement that he was in 
good health.  

Post-service, the Veteran did not experience any cardiac 
complaints until an April 2004 hospital admission for chest 
pain, nearly 30 years after separation from service.  As 
stated above, a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The record contains no evidence of an incident or injury in 
service and no evidence that any post-service cardiac 
complaints or disabilities are related to the Veteran's 
service or any service-connected disability.  Therefore, 
based on the evidence of record, the Board finds that a 
preponderance of the evidence is against the finding of 
service connection for CAD.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for migraines is not 
warranted.  Entitlement to service connection for CAD is not 
warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


